       Case 1:18-cv-09340-VEC Document 36 Filed 08/18/20 Page 1 of 2
                                                  USDC SDNY
                                                  DOCUMENT
                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                      DOC #:
SOUTHERN DISTRICT OF NEW YORK                     DATE FILED: 8/18/2020
 -------------------------------------------------------------- X
 AZRIEL PRIMAK,                                                 :
                                                                :
                                              Plaintiff,        :
                                                                :    18-CV-9340 (VEC)
                            -against-                           :
                                                                :          ORDER
 CHAI LIFELINE, INC., a/k/a CONGREGATION :
 CHAI LIFELINE,                                                 :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on August 17, 2020 (Dkt. 35), the parties notified the Court that they have

reached an agreement in principle resolving all issues;

        IT IS HEREBY ORDERED THAT all previously scheduled conferences and other

deadlines are CANCELLED.

        IT IS FURTHER ORDERED that this case is DISMISSED with prejudice and without

costs (including attorneys’ fees) to either party. The Clerk of Court is respectfully directed to

terminate all open motions and to CLOSE the case.

        Within 30 days of this order, the parties may apply to reopen this case. Any such

application must show good cause for holding the case open in light of the parties’ settlement

and must be filed within 30 days. Any request filed after 30 days or without a showing of good

cause may be denied solely on that basis.

        Additionally, if the parties wish for the Court to retain jurisdiction to enforce their

settlement agreement, they must submit within the same 30-day period: (1) their settlement

agreement to the Court in accordance with Rule 6.A of the Court’s Individual Practices and (2) a




                                                   Page 1 of 2
         Case 1:18-cv-09340-VEC Document 36 Filed 08/18/20 Page 2 of 2




request that the Court issue an order expressly retaining jurisdiction to enforce the settlement

agreement. See Hendrickson v. United States, 791 F.3d 354 (2d Cir. 2015).

SO ORDERED.
                                                        _________
                                                               _ ______
                                                                     _____________________
                                                      _________________________________
Date: August 18, 2020                                                      CAPR
                                                               VALERIE CAPRONI RONI
      New York, NY                                          United States District Judge




                                            Page 2 of 2
